DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a method of constructing a textile sleeve as recited in claim 1.
	The closest prior art, Hess et al., U.S. Patent Number 6,340,510, teaches a method of fabricating a woven fabric sleeve comprising interwoven glass fiber yarns extending the warp direction and a hybrid yarns extended in the fill direction wherein the hybrid glass yarn consists essentially of glass/polyester fill yarns [first and second fill yarns – having first and second melt temperatures] wherein the first and second fill yarns are bundled together.  Additionally, Hess teaches a reflective film [foil] bonded to the outer surface of the sleeve.  Hess also teaches that the sleeve has side edge abutting or overlapping which teaches against Applicant’s claimed limitation of a circumferentially continuous textile sleeve.  Hess additionally fails to teach or suggest the low melt material of the second fill yarn being melted and bonded to the first fill yarn and to abutting portions of the warp yarns.

	In summary, claims 1-8 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786